Citation Nr: 1002598	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  09-09 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to a disability rating in excess of 
50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to 
November 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that was mailed to the Veteran by 
the RO in New York, New York.  The New York City RO has 
responsibility for this appeal.  

In September 2009, the Veteran testified at a personal 
hearing over which the undersigned Acting Veterans Law Judge 
presided at the Board's offices in Washington D.C., a 
transcript of which has been associated with the claims 
folder. 

The issue of an increased rating for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  The Veteran received a tattoo during active military 
service. 

2.  The Veteran has a current disability of hepatitis C. 

3.  The Veteran's current hepatitis C disability is related 
to his active military service.  




CONCLUSION OF LAW

The criteria for service connection for hepatitis C have been 
met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

The Veteran was diagnosed with hepatitis C by the VA 
compensation and pension (C&P) examiner at the October 2007 
liver, gallbladder and pancreas examination.  Thus, the first 
requirement for service connection has been met. 

There is no evidence that the Veteran had hepatitis C during 
service.  His separation report of medical examination showed 
a normal abdomen and viscera exam with no clinical findings 
about hepatitis C noted.  

But there are various risk factors for hepatitis C that VA 
recognizes as an inservice event that may later be found to 
be related to a post-service diagnosis of a hepatitis C 
disability.  One of those risk factors is the existence of a 
tattoo.  

The Veteran's report of medical examination upon entrance 
into service is missing from his service treatment records.  
The September 1981 report of medical history report upon the 
Veteran's entrance into service does not contain any notation 
of a tattoo.  At separation from service, his October 1985 
report of medical examination notes that the Veteran had two 
tattoos.  In addition, the Veteran presented testimony that 
he received a  tattoo during active military service.  
Transcript at 32.  And he reported the same to the 
October 2007 C&P examiner.  

Lay evidence can be provided by a person who has no 
specialized education, training, or experience, but who knows 
the facts or circumstances and conveys those matters that can 
be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).   No specialized education, training or 
experience is needed to describe whether or not a person 
received a tattoo during service.  And given the medical 
examination report indicating tattoos existed upon separation 
from service, the Board finds the Veteran's testimony on this 
matter to be credible.  Thus, one of the recognized risk 
factors for hepatitis C occurred during service.  

The Veteran denied any other inservice risk factors.  At the 
October 2007 C&P examination, he denied any occupational 
blood exposure, hemodialysis, body piercings, sexual 
transmission of hepatitis, or blood exposure of skin or 
mucous membranes.  He admitted that after service, he had a 
plasma transfusion in 1990 and that he had taken illegal, 
intravenous (IV) drugs.  

The October 2007 C&P examiner reviewed the medical records 
with respect to the Veteran's hepatitis C and conducted a 
physical examination.  The examiner concluded that due to the 
Veteran's IV drug use, there was a 50/50 chance that he 
incurred hepatitis C in service or by drug use.  Although the 
examiner did not provide extensive rationale, the record does 
support that conclusion because risk factors occurred both 
during service and after service.  Since the examiner 
determined that there was a probability of 50 percent that 
the Veteran's hepatitis C was related to service, that 
opinion constitutes competent medical evidence of a 
connection between the current disability and active military 
service.  38 C.F.R. § 3.159(a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements, or opinions).  

With all three requirements established on this record, 
service connection for hepatitis C is warranted.  


Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159.  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

Service connection for hepatitis C is granted.  


REMAND

The Veteran indicated that he has received mental health 
treatment during 2009 at the Lyons Campus of the VA New 
Jersey Health Care System.  But the most recent treatment 
records from that facility date from July 2008.  In addition, 
the Veteran indicated that he sometimes receives treatment at 
the Brooklyn Campus of the VA New York Harbor Healthcare 
System and that he anticipated receiving treatment at the VA 
Palo Alto Healthcare System in California.  VA medical 
treatment records are deemed to be within the control of VA 
and should have been included in the record, as they may be 
determinative of the claim.  Therefore a remand is necessary 
for the purpose of obtaining such records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

In addition, although the record was kept open for the 
Veteran to submit additional evidence of his treatment 
records from Dr. Busch, a private psychologist, those records 
were not received.  The RO/AMC should notify the Veteran that 
those records may be helpful in substantiating his claim and 
that the Veteran should either submit a signed release 
authorizing VA to obtain those records, or submit the records 
himself.  

The Veteran testified that he stopped working around 
March 2009.  Transcript at 13.  And although he stated that 
he had not sought disability benefits from the Social 
Security Administration at that time, the RO/AMC should 
verify whether any disability claim has been filed in the 
meantime, and if so, those records should be obtained.  

Finally, the Board finds that additional medical information 
is needed in order to decide this claim.  VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  The 
October 2007 C&P PTSD examination report contains much 
information that either relates to a period of time before 
the rating period at issue in this appeal or it is not 
possible to determine the time period being described by the 
examiner.    

The relevant temporal focus for adjudicating an increased 
rating claim is on the evidence establishing the state of the 
disability from the time period one year before the claim was 
filed until a final decision is issued.  Hart v. Mansfield, 
21 Vet. App. 505, 509-510 (2007).  Since the Veteran's claim 
in this appeal was filed in February 2007, the focus of the 
information in the examination report should be from 
February 2006 forward.  While the Board recognizes that 
information earlier than that period may be helpful in 
understanding the current severity of the Veteran's PTSD 
disability, the October 2007 C&P PTSD examiner's emphasis on 
the Veteran's actions and severity of the disability on 
September 11, 2001, was misplaced.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (the primary concern for the Board is 
the current level of disability).  And descriptions of 
symptoms that are about the past but not related to any 
specific time period also raise issues of whether the 
relevant rating period is being described.  

Similarly, the October 2007 C&P PTSD examination contains 
many findings by the examiner about the Veteran's PTSD 
disability with very few explanations of the information on 
which those conclusions are based.  Once VA undertakes the 
effort to provide an examination, an adequate one must be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(in the alternative, the claimant must be notified why an 
adequate exam will not or cannot be provided).  Accordingly, 
another C&P PTSD examination is needed for the purpose of 
providing information about the current severity of the 
Veteran's PTSD disability.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice that the 
treatment records from his private 
psychologist, Dr. Busch, may be helpful in 
substantiating his claim of entitlement to 
an increased rating for PTSD.  Ask the 
Veteran to either submit a signed 
authorization for VA to obtain those 
records or to submit to VA the treatment 
records himself.  

2.  Make arrangements to update the 
Veteran's claims folder with all recent 
psychiatric treatment records from VA 
facilities, including the Lyons Campus of 
the VA New Jersey Health Care System, the 
Brooklyn Campus of the VA New York Harbor 
Healthcare System and the VA Palo Alto 
Healthcare System in California.  

3.  Make arrangements to verify whether 
the Veteran has sought disability benefits 
from the Social Security Administration 
and if so, obtain those records.  

4.  After the additional evidence has been 
associated with the claims folder, make 
arrangements to schedule the Veteran for 
an appropriate examination to determine 
the current condition of his PTSD 
disability.  The Veteran has specifically 
asked to be scheduled for such examination 
at the Lyons VAMC.

The examiner should be notified that 
information about the period from 
February 2006 to the present is of 
particular interest.  

The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  
The examination report must provide 
complete rationale for all opinions and 
must address the following matter:  

Describe the current condition (from 
February 2006 to the present) of the 
Veteran's PTSD.  In providing that report, 
please address whether the Veteran's PTSD 
disability precludes him from securing and 
following substantially gainful 
employment.  Please also address whether, 
and if so, the extent to which, this 
report differs from the October 2007 C&P 
PTSD examination report.  

5.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. K. Barone
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


